Title: To Thomas Jefferson from Lewis Osmont, 1 October 1801
From: Osmont, Lewis
To: Jefferson, Thomas


Sir.
Brunswick, Glynn County,State of Georgia October 1st. 1801.
Presumption, I acknowledge, may readily be adjudged to be my Guilt to pretend from my obscure Cabbin to trouble your Excellency; still, Sir, please to permit me to recollect that I once had the gratifying oportunity of admiring (tho’ I was not able to apreciate) your merits both private, political & public; then no doubt you will grant it to be an irresistible impulsion I should expatiate on the happiness I felt at the intelligence received last spring of the Justice done you by the people of the United States. Be pleased, Sir, indulge your natural Goodness and let for an Instant your Excellency descend from its summit of sublime honor (for I dare not even in imagination aproach it) to receive the humble and heartfelt Congratulations of one whom you have formerly been so Good as to take pains, concerns & pleasure to protect.
Had I follow’d the heat of my imagination as I might have done in times of blooming and uninterrupted happiness, long since had I filled Sheets to express my Joy: but crowded as you were with addresses I could not expect that you would in any shape notice mine; I would wait some time that I might have Grounds to hope you would bestow a perusal over my feeble expressions. Could even Sobriety prevail at public Fêtes I had surely been Conspicuous in all such as I could have reached to, in celebrating not only the promotion confered on your Excellency, but also the amendment which my fellow Citizens had been making to the opinion they Gave abroad on their Judgement by not making at the first oportunity, diplomatic accomplishments & Virtue succeed the military hero; and thereby disapointing the Sanguine hopes of the Sensible and true feeling part of the World.
May God now crown his instrument of liberty by Granting duration to your Administration, as well as success in bringing to an indissoluble friendship two Nations of both of which Nature and law give me the title of Citizen!
May it in the Course of things please your Excellency to take some notice of this remote spott as a District, and after an official information of the several Violations Committed in it of the laws of the United States, redress the Grievances! Such for Instance as the non residense of the Collector of the revenue at Brunswick, whereby our Coasters are put to much trouble: Such also as the non attendence to the prevention of Smuggling, the Post office filled by an openly acknowledged British Subject and the want of a single sheet of stamped paper by which the Citizen is exposed & the revenue neglected.
Conscious that the fatal events which have removed from me those elegant prospects I once beheld (the Circumstance of British Spoils on my Infant fortune, as yourself were pleased to term it, being one of them) have alarmed your ear & thoughts whether or not I had been deserving of your Good opinion or now do merit your Sympathy; at the same time Convinced that profound wisdom & genuine Virtue do reign in you hand in hand with Christianlike charity, of Course that you will allow that uprightness is often the Victim of frownsome fortune, and that with me propriety of Conduct is soothing to the sorrows of snapping disapointments, I do hope you may not disdain my homage on this Solemn occasion; nor even a Sketch of my present situation with the Causes of alteration in my former ones; Which in order to insure the Welcome of to your Excellent and pure hands I accompany with Sundry Vauchures hereto subjoined—
In Consequense of divers heavy losses, I made a general surrender to the full Satisfaction of a Very numerous body of Creditors on the first day of April 1796. during the two ensuing Years my upright heart still undismay’d by the burthen of Calamities which attended it and which my inexperienced youth so unexpectedly encountered, I did warmly and diligently prosecute recoveries, and towards the latter end of ’97 receiving intelligence of an award being at last Granted in my favor by the British Admiralty, I had the happiness Voluntarily to accomplish my total devestment by waiting on the assignees I had apointed on the 1st. of April 1796. making out the proper accounts and authorising them to receive the amo[unts.] lastly after melting even the plate I brought from my parents to pay such as could not afford to wait the slow motions of assignees, I proceeded to Georgia destitute of a Capital, but with a fresh credit to a small amount for which I have wholly remitted. The dreads of Town expenses have induced me to live in the Country and latterly finding that trade in a new place requires credits to be given which I Cannot afford, I am withdrawing from the mercantile World; Owning no negroes I do not plant, but possessed of some knowledge of Conveyancing & Common Law, as well as intrusted with the direction of the property of several distant proprietors, (even all the way from Philadelphia) With Industry and strict economy I am enabled to maintain, still genteely, an affectionate and Virtuous Wife and a promising child.
Be it your pleasure to believe me to be sincerely With the most profound respect
Sir Your Excellency’s Most obedient Servant
Lewis Osmont
